MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                      FILED
regarded as precedent or cited before any                                         Aug 13 2020, 8:19 am

court except for the purpose of establishing                                          CLERK
                                                                                  Indiana Supreme Court
the defense of res judicata, collateral                                              Court of Appeals
                                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Patrick J. O’Connell                                     ROBERT LASZYNSKI
Mishawaka, Indiana                                       E. Kent Moore
                                                         Laszynski & Moore
                                                         Lafayette, Indiana
                                                         ATTORNEY FOR APPELLEE
                                                         HERR & PHILLIPS, LLC
                                                         Thomas J. Herr
                                                         Herr & Phillips, LLC
                                                         Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Supervised                          August 13, 2020
Estate of John L. Thompson, Sr.:                         Court of Appeals Case No.
                                                         19A-ES-3015
                                                         Appeal from the Tippecanoe
Sandra Riggs,                                            Circuit Court
Appellant,                                               The Honorable Sean M. Persin,
                                                         Judge
        v.
                                                         Trial Court Cause No.
                                                         79C01-1402-ES-6
Robert Laszynski, et al.,
Appellees.




Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020       Page 1 of 18
      Bailey, Judge.



                                              Case Summary
[1]   In this estate case, Sandra Riggs (“Riggs”) appeals the award of attorney fees to

      her former counsel, Thomas Herr (“Herr”) and the law firm Herr & Phillips,

      LLC (“the Firm”), the award of compensation to the special personal

      representative of the estate, attorney Robert S. Laszynski (“Laszynski”), and

      the denial of her motion for a surcharge against Laszynski.


[2]   We affirm.



                                                        Issues
[3]   Riggs presents three issues1 on appeal which we restate as follows:


               I.       Whether the trial court abused its discretion when it
                        awarded $21,343.00 in attorney fees to the Firm.


               II.      Whether the trial court abused its discretion when it
                        approved in full Laszynski’s claim for compensation as
                        special personal representative to the estate.




      1
        The Firm raises the additional issue of whether Riggs’s appeal should be dismissed for her alleged failure to
      timely appeal. However, the Firm filed a motion to dismiss the appeal on those grounds on February 14,
      2020, and we denied that motion in an order dated March 20, 2020. While we have authority to reconsider a
      motion panel’s decision, we do so only in rare instances. See, e.g., Estate of Mayer v. Lax, Inc., 998 N.E.2d 238,
      245 (Ind. Ct. App. 2013), trans. denied. We decline to do so here.

      Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                      Page 2 of 18
               III.      Whether the trial court abused its discretion when it
                         denied Riggs’s motion for a surcharge against Laszynski.


                              Facts and Procedural History                                       2




[4]   This case stems from a contest of the will of John Thompson, Sr. (“Senior”).

      Senior’s three adult children are Riggs, John Thompson, Jr. (“Junior”), and

      Marcee Brody (“Brody”). Under Senior’s will, Senior bequeathed the majority

      of his estate to Riggs. Upon Senior’s death, Junior and Brody filed a will

      contest. Riggs was the personal representative of the estate. On June 16, 2015,

      Riggs hired Herr and the Firm to provide legal representation to her

      individually and as personal representative of the estate. The retainer

      agreement provided that Riggs would pay attorney fees at the rate of $250.00




      2
         As the Appellees note, Riggs’s opening brief fails to comply with Indiana Appellate Rule 46 in many
      respects. The first paragraph of her Statement of the Case improperly goes beyond describing the nature of
      the case, the course of the proceedings relevant to the issues presented for review, and the disposition of those
      issues by the trial court, as required by Rule 46(A)(5) of the Appellate Rules. Instead, that paragraph
      contains argumentative statements of alleged fact with no citations to the record.
      Riggs’s Statement of Facts violates our rules even more blatantly and extensively. Under Appellate Rule
      46(A)(6), the Statement of Facts must be supported by citation to the record, should be devoid of argument,
      e.g., K.S. v. D.S., 64 N.E.3d 1209, 1216 (Ind. Ct. App. 2016), should be stated in the light most favorable to
      the judgment, e.g., In re Paternity of G.R.G., 829 N.E.2d 114, 117 n.1 (Ind. Ct. App. 2005), and should not
      summarize witness testimony, e.g., Nicholson v. State, 768 N.E.2d 1043, 1045 n.2 (Ind. Ct. App. 2002).
      Riggs’s twenty-page Statement of Facts: is rife with argumentative and conclusory statements, often made
      without citations to the record; states facts that are not in the light most favorable to the judgment; and
      improperly quotes witness testimony as fact.
      We disregard the non-compliant statements contained in Riggs’s Statements of the Case and the Facts.
      However, because we favor reaching the merits of an appeal whenever possible, we decline the Firm’s
      invitation to strike Riggs’s brief in its entirety. See Beta Steel v. Rust, 830 N.E.2d 62, 68 (Ind. Ct. App. 2005)
      (declining to strike entire brief where it was deficient but not “grossly inappropriate or impertinent”).
      Moreover, we note that the Firm’s Statement of Facts also fails to comply with Rule 46(A)(6) in that it
      consists, in large part, of lengthy quotations of trial court findings. See General Motors Corp. v. Sheets, 818
N.E.2d 49, 51 n.1 (Ind. Ct. App. 2004) (“A reproduction of the trial court’s findings of fact is not a proper
      statement of facts.”), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                        Page 3 of 18
      per hour and out-of-pocket expenses advanced by the Firm. Riggs agreed that

      she would pay from her personal assets any fees owed to Herr and/or the Firm

      that were not paid by the estate.3


[5]   Following a trial, the jury entered a verdict invalidating Senior’s will and

      awarding Junior and Brody monetary damages against Riggs. Riggs was

      removed as personal representative of the estate, and on June 23, 2016,

      Laszynski submitted his oath of office as special personal representative of the

      estate.


[6]   Riggs appealed the jury verdict. On July 6, 2016, the trial court entered an

      agreed order under which Riggs tendered a letter of credit “in the amount of

      $285,000.00 which shall constitute security approved by the Court pursuant to

      Trial Rule 62(D) sufficient to cause enforcement of the judgments being

      appealed to be suspended and/or stayed pursuant to Trial Rule 62(B)(5) during

      said appeal.” Appellant’s App. V. 2 at 79. On July 7, 2016, the Firm filed an

      Administrative Claim for unpaid attorney fees in the amount of $21,343.00 for

      its representation of Riggs and the estate.


[7]   In Riggs’s appeal of the jury verdict, a different panel of this Court reversed the

      verdict and remanded the case on the ground that the trial court had abused its

      discretion when, as a sanction for violating a motion in limine, it excluded




      3
        The retainer agreement, signed by Riggs, stated: “You expressly agree that you will pay from your
      personal assets any fees owed to our firm for the Litigation that are not paid by the Estate.” Appellee’s
      (hereinafter, “Firm”) App. at 16.

      Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                    Page 4 of 18
      Riggs’s testimony about statements Senior made to her after signing his will.

      Matter of Estate of Thompson, No. 79A02-1606-ES-1329, 2017 WL 2797687 (Ind.

      Ct. App. June 28, 2017).4 On remand, the parties reached a settlement

      regarding Senior’s estate, which the trial court approved on March 23, 2018.5


[8]   On May 14, 2018, Laszynski submitted to the court an accounting and request

      for compensation in the amount of $5,102.50 for his services as special personal

      representative of the estate. Thereafter, Riggs replaced Laszynski as personal

      representative. Riggs objected to both the Firm’s July 8, 2016, legal fee request

      and Laszynski’s personal representative compensation request. In addition,

      Riggs filed a motion for a surcharge against Laszynski.6


[9]   Following an October 31, 2018, evidentiary hearing on the Firm’s fee request,

      the trial court issued its January 29, 2019, order approving the Firm’s attorney

      fee claim in the amount of $21,343.00.7 On October 2, 2019, Riggs filed a




      4
        Specifically, this Court held that the sanction the trial court imposed was “severe and deprived the jury of
      hearing evidence that was necessary for it to consider in order to properly decide the case.” Thompson, 2017
WL 2797687 at *4. Our prior decision did not specify, as Riggs claims, that the trial court’s sanction violated
      Riggs’s due process rights or that the actions or inactions of the Firm—a non-governmental entity—did so.
      See Riggs’s Br. at 16.
      5
        The appellate record does not contain a copy of the March 23, 2018, Agreed Order. However, the trial
      court noted that the order dismissed all claims related to the will contest except for the issue of claims for
      fees. Appealed Order at 2.
      6
        No party has pointed us to that motion, nor are we able to find it in the record or referenced in the
      Chronological Case Summary (CCS). However, the trial court’s November 27, 2019, order states that
      “Riggs’[s] motion for surcharge is DENIED.” Appealed Order at 6 (emphasis original).
      7
        On July 2, 2019, Riggs also filed a complaint against Herr with the Indiana Disciplinary Commission.
      However, that complaint was dismissed because Riggs’s claims against Herr would be “more properly
      analyzed as a claim of legal malpractice rather than an ethical violation” governed by the Rules of
      Professional Conduct. Riggs’s Supp. App. at 31.

      Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                      Page 5 of 18
       motion to reconsider and amend the January 29, 2019, order. Following an

       August 30, 2019, hearing on Laszynski’s accounting, the trial court issued its

       November 27, 2019, order denying Riggs’s motion to reconsider and amend the

       January 29 order, granting Laszynski’s request for compensation in the amount

       of $5,102.50, and denying Riggs’s motion for a surcharge against Laszynski. In

       an order dated February 10, 2020, the trial court clarified that the judgments in

       favor of the Firm and Laszynski were final and appealable even though the

       estate was not closed. In addition, the court stayed enforcement of the

       judgments pending appeal. Riggs now appeals.8


[10]   We provide additional facts below, as necessary.



                                   Discussion and Decision
                                              The Firm’s Fees
[11]   Riggs challenges the trial court order granting the Firm’s claim for $21,343.00

       in attorney fees.


                Indiana Code section 29-1-10-13 provides that an estate attorney
                should be compensated in a “just and reasonable” manner as
                determined by the trial court. The award or denial of attorney
                fees is within the sound discretion of the trial court, and in the
                absence of error or an abuse of that discretion, we must affirm
                the trial court’s decision. Malachowski v. Bank One, 682 N.E.2d
8
         Although Herr is listed as a party on appeal, the Firm argues that Herr is not a party. We already denied
       Herr’s motion to dismiss the appeal as to him in this Court’s March 20, 2020, order, and we decline to
       address the issue further.

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                  Page 6 of 18
               530, 533 (Ind. 1997). We may not reweigh the evidence and may
               reverse only if the fee denial [or award] was clearly against the
               logic and effect of the facts and circumstances before the probate
               court. Walton v. Claybridge Homeowners Ass’n, Inc., 825 N.E.2d
818, 825 (Ind. Ct. App. 2005).


       Estate of Daniels ex rel. Mercer v. Bryan, 856 N.E.2d 763, 766 (Ind. Ct. App. 2006).


[12]   As a general rule, a contract for attorney fees is enforceable according to its

       terms unless contrary to law or public policy. Pond v. Pond, 700 N.E.2d 1130,

       1136 (Ind. 1998). However, even when the parties have agreed to attorney fees

       in a retainer agreement, the award of attorney fees must be reasonable. Cavallo

       v. Allied Physicians of Michiana, LLC, 42 N.E.3d 995, 1002 (Ind. Ct. App. 2015).

       When determining the value of services rendered by an attorney in an estate

       matter,


               the trial judge may consider many factors, including the labor
               performed, the nature of the estate, the difficulties encountered in
               recovering assets and locating heirs, settlements in the estate, the
               peculiar qualifications of the administrator, his or her faithfulness
               and care, and all other factors necessary to aid the court in a
               consideration fair to the estate and reasonable for the personal
               representative and attorneys.


       Estate of Clark v. Foster & Good Funeral Home, Inc., 568 N.E.2d 1098, 1101 (Ind.

       Ct. App. 1991) (citation omitted). Rule 1.5 of the Indiana Rules of Professional

       Conduct also provides guidance as to non-exclusive factors a trial court may

       consider in determining a reasonable amount of attorney fees; those factors are




       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 7 of 18
        (1) the time and labor required, the novelty and difficulty of the
        questions involved, and the skill requisite to perform the legal
        service properly;


        (2) the likelihood, if apparent to the client, that the acceptance of
        the particular employment will preclude other employment by
        the lawyer;


        (3) the fee customarily charged in the locality for similar legal
        services;


        (4) the amount involved and the results obtained;


        (5) the time limitations imposed by the client or by the
        circumstances;


        (6) the nature and length of the professional relationship with the
        client;


        (7) the experience, reputation, and ability of the lawyer or
        lawyers performing the services; and


        (8) whether the fee is fixed or contingent.


“While these factors provide useful guidelines to determine the reasonableness

of an award of attorney’s fees, evidence is not required on each factor.”

Valparaiso Tech. Inst., Inc. v. Porter Cty. Treasurer, 676 N.E.2d 416, 419 (Ind. Ct.

App. 1997). In addition, the trial judge is considered an expert in the matter of

attorney fees and may use his or her expertise in determining an amount of fees

that is just and reasonable. Estate of Clark, 568 N.E.2d at 1101.


Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 8 of 18
[13]   Here, the retainer agreement between Riggs and the Firm states that the Firm

       would be paid $250.00 per hour for its representation of Riggs and the estate. It

       also provided that both Riggs and the Estate would be liable for the Firm’s fees

       and, to the extent those fees were not covered by the Estate, Riggs agreed to pay

       those fees from her “personal assets.” Firm App. at 16. At the hearing on the

       Firm’s fees, the court admitted into evidence—per the parties’ stipulation—a

       copy of the retainer agreement between Riggs and the Firm and the Firm’s

       invoices to Riggs which described the work performed by the Firm, the date

       and hours spent on that work, and the attorney’s hourly rate of $250.00. Firm

       App. at 16, 19. Thus, the Firm provided “objective evidence of the nature of

       the legal services and the reasonableness of the fee.” Cavallo, 42 N.E.3d at

       1009. Given this evidence and the trial court’s own experience of previously

       approving “rates up to $350.00 per hour for litigation of this nature,” the trial

       court determined that the attorney fees charged by the Firm were reasonable.

       Appealed Order at 7. Although the trial court did not point to evidence on each

       factor listed in Professional Conduct Rule 1.5, it was not required to do so.

       Valparaiso Tech. Inst., 676 N.E.2d at 419.


[14]   Riggs does not challenge the reasonableness of Herr’s hourly rate or the amount

       of time he spent on her case. Rather, Riggs maintains that the Firm’s fees

       should be reduced or eliminated because Herr’s “deficient” legal representation

       did not produce results favorable to Riggs. Riggs Br. at 16. She maintains that

       Herr lacked the legal knowledge and skill required to represent her in this




       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 9 of 18
       matter,9 as represented by his failure to successfully oppose the trial court’s

       ruling excluding her testimony about Senior’s testamentary intent. She also

       contends that Herr “exaggerated his credentials and misrepresented his capacity

       as an attorney.”10 Riggs’s Reply Br. at 13. However, the trial court disagreed.

       It noted that lawyers “must make many quick decisions” at trial and, even if

       they end up making the wrong decision, that alone is not a basis for denying

       them their reasonable legal fees. Appealed Order at 3. In addition, Riggs

       presented no evidence that the outcome of her case would be different if Herr

       had taken some other action in relation to the sanction for the violation of the

       motion in limine, and the trial court correctly declined her invitation to

       speculate as to the same. The trial court also found that Herr was an

       experienced attorney and litigator and noted the lack of evidence that Herr “lied

       about his credentials or claimed to have successfully tried multiple will contests

       to juries.” Id. Riggs’s contentions to the contrary are simply requests that we

       reweigh the evidence, which we will not do. Estate of Daniels, 856 N.E.2d at

       766.


[15]   Riggs also asserts that the trial court committed “reversible error” by relying on

       its finding that Riggs could have entered into a contingency fee arrangement



       9
         Riggs did not “stipulate” that Herr did not commit malpractice, as the Firm claims. Firm Br. at 17.
       Rather, her attorney simply noted in his opening and closing arguments at the evidentiary hearing that this
       case is not a malpractice case.
       10
          Riggs’s failure to provide expert testimony on the issue of the reasonableness of the attorney fees was not
       fatal to her claim, as asserted by the Firm. The only authority the Firm cites for that assertion relates
       specifically to expert testimony required in medical malpractice cases when there are medical factors beyond
       common knowledge. Buhring v. Tavoletti, 905 N.E.2d 1059, 1065 (Ind. Ct. App. 2009).

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                  Page 10 of 18
       with the Firm if she wished to make the payment of attorney fees contingent

       upon a successful outcome. Riggs Reply Br. to Firm at 12. However, that

       observation was not the basis for the trial court’s judgment, nor is that

       observation erroneous. A contingency fee arrangement is one where payment

       to the attorney is contingent on the outcome of the case, and the attorney fee is

       a percentage taken from the client’s recovery.11 See, e.g., Valparaiso Tech. Inst.,
676 N.E.2d at 420. The trial court did not err in pointing out that such an

       arrangement was available to Riggs if she wished to base attorney fees solely

       upon the outcome of the litigation,12 but she instead chose to enter into a

       retainer agreement for fixed fees.


[16]   The trial court did not abuse its considerable discretion when it granted the

       Firm’s request for $21,343.00 in unpaid attorney fees.


                                                Laszynski’s Fees
[17]   Riggs also challenges the award of $5,102.50 to Laszynski for the services he

       provided as special personal representative. Indiana Code Section 29-1-10-13

       authorizes a trial court to award reasonable fees to compensate a personal

       representative for his or her services. The amount of fees so awarded is within

       the trial court’s discretion, and “we have recognized the trial court’s particular



       11
          Riggs’s contention that a “contingent fee arrangement is only for speculative financial recovery when a
       party has no assets to risk,” is incorrect and not supported by the authority she cites, i.e., Sockrider v. Burt Blee,
       135 N.E.3d 638, 644 (Ind. Ct. App. 2019). Riggs Br. at 33; Riggs Reply Br. to Firm at 12.
       12
          Riggs asserts that “[t]he Probate Code disfavors contingent fee arrangements,” but she provides no
       supporting citation to statutory or case law authority. Riggs Br. at 34.

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                        Page 11 of 18
       expertise in determining the value” of the personal representative’s services.

       Ford v. Peoples Trust & Sav. Bank, 651 N.E.2d 1193, 1194 (Ind. Ct. App. 1995),

       trans. denied. In determining a reasonable amount for fees of a personal

       representative of an estate, the trial court may consider the same factors it

       considers in determining a reasonable amount of fees for attorneys representing

       the estate. See id.


[18]   Here, on June 26, 2016, the trial court appointed Laszynski as “Special

       [personal representative] without objection”13 while the appeal of the will

       contest decision was pending. Appealed Order at 4.14 On May 14, 2018,

       Laszynski submitted an accounting and a request for fees for 20.41 hours of

       special personal representative services at $250.00 per hour, and he included

       attachments detailing his hours and activities. The trial court granted that

       request in full.


[19]   Riggs contends that the trial court erred in awarding Laszynski his fees for time

       he spent working on a possible sale of the real estate because Laszynski did not

       have authority to make such a sale. However, we agree with the trial court’s

       determination that Laszynski did have authority to investigate the merits of

       selling the property and seek court approval for such a sale. First, we note—as




       13
          Per Indiana Code Section 29-1-10-15(c), a trial court may appoint a special administrator when a person
       dies testate and objections to the probate of the will have been filed. As used in the Indiana Probate Code, a
       special administrator is included under the definition of “personal representative.” I.C. § 29-1-1-3(a)(25).
       14
         The record provided on appeal does not contain a copy of the trial court order or letters appointing
       Laszynski.

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                  Page 12 of 18
       did the trial court—that the agreed order regarding a stay pending appeal did

       not, as Riggs contends, stay all action regarding the estate property. Rather, by

       its clear terms, the order only “suspended and stayed” enforcement of the

       judgement pending appeal. Appellant’s App. V. 2 at 79.15


[20]   Second, the Indiana Probate Code clearly authorizes personal representatives to

       seek to sell real estate under certain circumstances. A personal representative

       has a general duty to “manage and protect” estate assets “by employing

       reasonable precautions against loss to the estate,” Matter of Robak, 654 N.E.2d
731, 735 (Ind. 1995), thus ensuring that estate assets are not “wasted or

       mismanaged,” Ind. Dep’t of St. Revenue, Inheritance Tax Div. v. Cohen’s Estate, 436
N.E.2d 832, 836 (Ind. Ct. App. 1982). That duty is in place even while a will

       contest is pending; during such time, the court may appoint a special

       administrator who “shall proceed to administer the estate pursuant to law” and

       consistent with the terms of the will. I.C. § 29-1-10-16. The Indiana Probate

       Code Study Commission’s 1953 Comments to Indiana Code Section 29-1-10-16

       note that the statute “extends the power of the special administrator [beyond

       merely collecting assets and paying debts] and permits him to proceed as far as

       possible with the administration of the estate so that when the litigation is




       15
          Specifically, the order stated in relevant part that, upon Riggs’s tendering of security through a letter of
       credit, “the enforcement of the judgments herein rendered and which are being appealed by Defendant
       Sandra Romack Riggs shall be suspended and stayed during such appeal. Any actions by Plaintiffs, all of
       Plaintiff’s attorneys, and any third parties to collect or enforce the judgments herein rendered, either directly
       or indirectly, are hereby stayed; including, without limitation, attachment of assets, garnishment of accounts,
       requests to respond to discovery, depositions, and Proceeding Supplemental hearings.” Id. at 79-80.

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                    Page 13 of 18
       terminated the estate may be closed without delay.” See also In re Barger’s Estate,

       114 Ind. App. 129, 51 N.E.2d 104, 106 (1943) (stating that, while a will contest

       is pending, “the special administrator is charged with the duty of doing those

       things that can be done, … in order that the estate may be as nearly ready for

       final settlement and distribution as is possible when the will contest is finally

       determined.”).16


[21]   In fulfilling his or her duty to protect estate assets, a personal representative has

       statutory authority to sell real estate of the decedent for any purpose

       enumerated in the Probate Code when authorized by order of the court to do

       so. I.C. § 29-1-15-3. The probate court may find a sale of real estate to be

       necessary for any of several purposes, including payment of claims allowed

       against the estate, payment of expenses of administration, payment of taxes on

       the estate, making distribution of the estate, or “any other purpose in the best

       interests of the estate.” Id.17 When a personal representative believes it is in the




       16
          Dinwiddie v. Shipman, 183 Ind. 82, 108 N.E. 228 (1915), is not to the contrary, as Riggs claims. Rather, as
       the Barger’s Estate court noted, the decision in Dinwiddie related to the powers of a “general administrator”
       after a will has been held invalid and an appeal of that decision is pending; under those circumstances, the
       general administrator may not take any further action as to the estate until a final decision on the validity of
       the will. 51 N.E.2d at 106. However, the Dinwiddie decision “has nothing to do with the appointment of a
       special administrator under [the precursor statutes to Indiana Code Sections 29-1-10-15(c) and 29-1-10-16]”
       which authorize a special administrator to take actions relating to administration of the estate while a will
       contest is being appealed. Id. at 105-06.
       17
          Thus, Laszynski was not without authority to seek a sale and the court was not without authority to
       authorize a sale simply because Senior’s will devised the real property to Riggs, as Riggs asserts. Rather,
       when a person dies, his or her real and personal property “passes to persons to whom it is devised by the
       person’s last will,… but it shall be subject to the possession of the personal representative … and shall be
       chargeable with the expenses of administering the estate, [and] the payment of other claims” against the
       estate. I.C. § 29-1-7-23(a).

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                    Page 14 of 18
       best interest of the estate to sell real property, he or she must file with the

       probate court a petition that sets forth “the reasons for the application and

       describe[s] the property involved.” I.C. § 29-1-15-11.


[22]   As the trial court noted, special personal representative Laszynski had a duty to

       “consider all options” to preserve the estate pending appeal, including the

       option of “selling the property if the cost to maintain and insure [it] would

       unnecessarily deplete the estate.” Appealed Order at 4. In fulfilling that duty,

       Laszynski “collected information regarding the condition of the property,

       sought valuations[,] and obtained insurance.” Id. Laszynski then filed his

       petition seeking court permission to sell the real estate. In so doing, he

       described the property and set forth the reasons he sought to sell it—i.e., (1) in

       order “to pay claims and necessary expenses of the estate;” (2) because the

       building(s) on the real estate were “deteriorating in condition” and presumably

       should be sold before they deteriorated further, thus reducing the value of the

       real estate; and (3) because it was “expensive to maintain insurance on the

       property” and “pay real estate taxes for the property.” Appellant’s App. V. 2 at

       111-12.


[23]   Ultimately, the probate court denied the petition to sell the real estate.

       However, the ultimate lack of success on the petition to sell the real estate does

       not mean that Laszynski is not entitled to compensation for the time he spent

       lawfully seeking permission to sell. See In re Estate of Inslow, 735 N.E.2d 240,

       256 (Ind. Ct. App. 2000) (holding attorney fees incurred in exploring wrongful

       death claims that were never ultimately filed nevertheless “constitute[d] services

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 15 of 18
       for the estate meriting ‘just and reasonable compensation’ under Indiana Code

       Section 29-1-10-13”). Here, the probate court noted that Laszynski’s petition to

       sell the real estate was not “unreasonable[,]” and he should be compensated for

       time spent seeking to sell it. Appealed Order at 4. Riggs’s assertions to the

       contrary are requests that we reweigh the evidence, which we may not do. See,

       e.g., Estate of Daniels, 856 N.E.2d at 766.


[24]   Riggs also maintains that Laszynski should not be compensated because he

       breached his fiduciary duty by favoring Junior over her. However, the probate

       court determined that, although Laszynski “may have handled some things

       differently,” such as keeping all parties apprised of all offers to buy the property

       at the time the offers were made, the evidence did not show that he should not

       be paid because he breached his fiduciary duty. Appealed Order at 6. As the

       court noted, “it can be difficult to distinguish preliminary discussions versus

       actual offers to purchase.” Id. at 5. And Laszynski showed his “loyalty was to

       the estate and not to [Junior]” by refusing to consider Junior’s “lowball offer”

       to buy the property. Id. The court also found that Laszynski made Riggs aware

       that he was evaluating whether to sell the property when he sent her an email

       asking if she knew of any potential buyers. Moreover, Riggs had notice of

       Laszynski’s petition to sell the real estate, to which she filed objections. Thus,

       we cannot say the probate court’s determination that Laszynski did not breach

       his fiduciary duty was clearly against the logic and effect of the facts and

       circumstances before the court. Estate of Daniels, 856 N.E.2d at 766. Again,




       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 16 of 18
       Riggs’s assertions to the contrary are requests that we reweigh the evidence,

       which we will not do. Id.


[25]   The trial court did not abuse its discretion when it granted special personal

       representative Laszynski’s request for $5,102.50 as compensation for his

       services.


                                                     Surcharge
[26]   Finally, Riggs maintains that the trial court abused its discretion when it denied

       her request for a surcharge against Laszynski because he “wasted estate

       resources” by fraudulently obtaining insurance, thus rendering the insurance

       “void.”18 Riggs Br. at 52. In support, Riggs cites Indiana Code Section 29-1-16-

       8, which authorizes a court to disapprove an account in whole or in part “and

       surcharge the personal representative for any loss caused by any breach of

       duty.”


[27]   A personal representative has express statutory authority to “protect buildings

       and fixtures” on estate property by obtaining insurance. I.C. § 29-1-13-1(3).

       Laszynski did so, and neither the insurance company nor any court has

       determined that the insurance policy was void due to fraud. Although Riggs

       argues that was the case, the trial court “reviewed the depositions” of

       Laszynski, the underwriting insurance agent, Adam Currier, and insurance




       18
          Specifically, she notes that the insurance application did not disclose that there was mold in the property
       to be insured, and she contends that the failure to disclose that information made the insurance policy void.

       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020                   Page 17 of 18
       agent William Bogan, and found no evidence to support Riggs’s claim that

       Laszynski breached his fiduciary duties and wasted estate resources by

       obtaining a void insurance policy. Appealed Order at 6. We will not reweigh

       the evidence or witness credibility, as Riggs improperly requests. Estate of

       Daniels, 856 N.E.2d at 766. The trial court did not abuse its discretion when it

       denied Riggs’s request for a surcharge.



                                               Conclusion
[28]   The trial court did not abuse its discretion when it awarded $21,343.00 in

       attorney fees to the Firm and $5,102.50 in fees for special personal

       representative services to Laszynski. Nor did the court err in denying Riggs’s

       request for a surcharge against Laszynski.


[29]   Affirmed.


       Vaidik, J., and Baker, S.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-ES-3015 | August 13, 2020   Page 18 of 18